Citation Nr: 0728180	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  01-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2005 the Board denied the veteran's claim for 
entitlement to service connection for residuals of injuries 
to the right hand and right knee.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In a September 2006 Order, the Court granted the VA 
General Counsel's and Appellant's Motion.  The Board's March 
2005 decision was vacated and the veteran's claim was 
remanded to the Board.  The Court's decision called for 
additional efforts to be made to obtain pertinent medical 
records, if in existence, and to schedule the veteran for the 
necessary examinations regarding his claims mindful of the 
fact that he is incarcerated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary in this case.  

Documents in the claims file reflect that the veteran is 
incarcerated at the Buckingham Correctional Center in 
Dillwyn, Virginia.  Review of the record shows that following 
the veteran's failure to report for examination in 2003, an 
additional attempt was made for the veteran to undergo 
examination necessary to determine his claim in 2005.  The 
examination was not conducted.  

Specifically, it is noted that in correspondence of record, 
the veteran informed the RO that the contact at the 
correctional facility to schedule an exam was Joyce Edwards 
at 434-983-3011, Ext. 274.  The record reflects that attempts 
were made to contact her in November 2004 and a message was 
left.  She did not call back.  She was called again, and she 
said that "it was still up in the air" as to whether the 
veteran could be transported for evaluation.  She called back 
later and said that the veteran could not be transported.  
She was asked if it would be possible to have the medical 
staff complete the exam at the facility.  She said that she 
would see if that was possible and call back.  No additional 
response, however, is indicated.  

The Board concludes that additional attempt should be made to 
schedule the evaluation.  

It is also noted that review of the record shows that the 
veteran was treated for injuries as to the right hand and 
right knee during service.  When he filed his claim for VA 
benefits in 2000, he did not report any post service 
treatment for these conditions.  In May 2001, he provided the 
address of the correctional facility where he was 
incarcerated so that his medical records could be obtained.  
On this document he noted while he had experienced problems 
his right hand and right knee since service, he had been told 
that it was something he just had to live with.  Thus, he did 
not have "a lot" of medical records.  He wanted to be 
examined by VA.  

As part of the development to be conducted, appellant is to 
be asked whether he received treatment at the correctional 
facility for the claimed disorders.  If not, additional 
attempts to obtain the records are unnecessary.

By providing the facility's address for obtainment of 
records, it was presumed by the Board that the claimant 
believed that pertinent documents existed.  The Board notes 
that there are medical records from the correctional facility 
dated in 1998 and 1999, but they do not reflect treatment for 
either condition on appeal.  It is also noted that at least 
one lay statement of record (apparently by a fellow inmate) 
recalls that the veteran was seen in prison for his right 
hand and knee problems.  On remand, as directed by the Court, 
additional attempt should be made to obtain records from the 
correctional facility.  The Board will request that all 
treatment documents at the facility be provided so that there 
will be no doubt as to whether pertinent documents will be 
considered if they exist and are available for review.  The 
Board is aware that attempts to obtain such records from the 
facility have been unsuccessful in the past as the facility 
has not responded to requests for documents.  Additional 
attempt should be made.  

In this regard, it is noted that in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the Court noted that in adjudicating 
claims of incarcerated veterans, VA must tailor their 
assistance to the peculiar circumstances of confinement and 
that such veterans are entitled to the same care and 
consideration given to their fellow veterans.  In Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), the Court noted that, 
although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contained neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  The Court held that 
under the unique circumstances presented by that case, where 
the Secretary had determined that the veteran was not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, supra, 
a remand was required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist this 
appellant in developing the facts of his claim.  Bolton, 8 
Vet. App. at 191.

As noted above, it appears that VA was unable to schedule the 
veteran to undergo an examination at a VA facility; however, 
there is no evidence to suggest that there was an adequate 
attempt to arrange for an adequate evaluation within the 
prison facility.  It is possible that there is on staff at 
the facility a physician capable of performing the needed 
examination.

Beyond the above, review of the record reflects the 
possibility of the existence of correctional facility 
treatment records which show treatment for the right hand and 
knee.  There is no evidence of record suggesting that the 
veteran has been released from prison, and no correctional 
facility records are of record other than those in 1998 and 
1999.  While the case is in remand status for an exam, an 
attempt to obtain any additional pertinent treatment records 
will also be accomplished.

In addition, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2005); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)  A record of this 
notification must be incorporated into 
the claims file.  

2.  The RO/AMC should contact the 
veteran to ask specifically whether he 
has had treatment for his right hand or 
his right knee while incarcerated.  If 
a positive response is received, 
additional development as set out below 
will be undertaken.  If it is indicated 
that there was no treatment for the 
hand or knee, additional attempts to 
obtain records are unneeded as records 
would not be pertinent to the claim.

3.  With a positive response of 
treatment. the RO/AMC should once again 
attempt to obtain records for any 
medical treatment or consultation 
provided to the veteran during his 
period of incarceration at the 
Buckingham Correctional Center, P.O. 
Box 430 in Dillwyn, Va.  23936.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated by a certified prison 
official, and the veteran is to be 
informed of any records that could not 
be obtained.  

4.  Thereafter, in view of the 
veteran's incarceration, the RO/AMC 
should tailor its assistance to the 
veteran in scheduling the appropriate 
examination.  As already noted, the 
veteran cannot be transported, so the 
examination must be scheduled at the 
correctional facility where he is 
detained.  Again, Joyce Edwards should 
be contacted at 434-983-3011 (Ext. 274) 
to arrange for these evaluations at the 
correctional facility.  If she is no 
longer the contact for arrangement of 
such, the RO/AMC should speak with the 
appropriate representative at the 
facility.  It is noted that the 
correctional facility may either have 
their personnel conduct the exam 
according to VA examination worksheets; 
or allow the RO/AMC to send a VA or fee 
basis examiner to the correctional 
facility to conduct the exam.  

In the event the examination cannot be 
arranged, the record should include 
documentation of the efforts made and 
an explanation why it was not 
conducted.  

The requested examination, if 
conducted, should include review of the 
claims file.  The examination is to 
determine the nature and etiology of 
any right hand and right knee disorders 
found.  If a right knee or right hand 
disorder is found, the examiner, based 
on examination findings, historical 
records, and medical principles, should 
provide a medical opinion, with full 
rationale, as to whether it is as least 
as likely as not (greater than 50 
percent) that the right knee or right 
hand disability is related to the 
veteran's service and any incident 
therein.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached in a legible 
report.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



